In an action by a wife for a judicial separation, the defendant husband appeals from a judgment of the Supreme Court, Westchester County, rendered April 26, 1961 upon the decision of the court after a non jury trial, which granted plaintiff the separation and awarded her permanent alimony of $100 per week and a counsel fee of $2,000. Judgment modified on the facts as follows: (1) by reducing from $100 a week to $50 a week the permanent alimony awarded to plaintiff; and (2) by reducing from $2,000 to $1,000 the counsel fee awarded to plaintiff. As so modified, judgment affirmed, without costs. Findings of fast *822numbered 10, 11, 12 and 13, insofar as they are inconsistent herewith, are reversed and new findings are made as indicated herein. In our opinion, under all the circumstances, the sums allowed by the trial court for alimony and counsel fee were excessive. Ughetta, Acting P. J., Kleinfeld, Brennan, Hill and Rabin, JJ., concur.